26 Kan. App. 2d 559 (1999)
990 P.2d 1240
CITY OF DODGE CITY, Appellee,
v.
KELLY G. FREY, Appellant.
No. 82,524.
Court of Appeals of Kansas.
Opinion filed October 15, 1999.
Andrew L. Warren, of Patton, Kerbs & Hess, of Dodge City, for appellant.
Terry J. Malone, of Williams, Strobel, Malone, Mason & Ralph, P.A., of Dodge City, for appellee.
Before RULON, P.J., ELLIOTT, J., and JOHN W. WHITE, District Judge, assigned.
RULON, J.:
Defendant Kelly G. Frey appeals the district court's dismissal of his appeal from a municipal court conviction upon a guilty plea to the charge of driving under the influence. Defendant was sentenced to a $300 fine, 180 days in jail with 178 days suspended on the condition of outpatient treatment, and 1 year of probation. Defendant asserts K.S.A. 22-3609 allows him to appeal his guilty plea.
K.S.A. 22-3609(1) states: "The defendant shall have the right to appeal to the district court of the county from any judgment of a municipal court which adjudges the defendant guilty of a violation of the ordinances of any municipality of Kansas." (Emphasis added.)
The issue before us is whether a guilty plea and sentence constitute a "judgment of a municipal court which adjudges the defendant guilty," and thus, is appealable under K.S.A. 22-3609(1).
K.S.A. 22-3602(a) states: "No appeal shall be taken by the defendant from a judgment of conviction before a district judge upon *560 a plea of guilty or nolo contendere." (Emphasis added.) The prohibition against appeals provided in K.S.A. 22-3602(a) does not apply to pleas accepted by a judge of a Kansas municipal court.
We conclude that the result of a court accepting a guilty plea is a judgment of such court and so, under K.S.A. 22-3609, a defendant has the right to appeal.
Reversed and remanded for further proceedings consistent with this opinion.